Citation Nr: 0303140	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-04 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had over 19 years of service and retired in 
February 1968.  He died in April 1996.  The appellant is his 
surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for the cause of the veteran's death as a result 
of exposure to herbicide, and DEA benefits. 

In May 2001 the appellant submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals, in which she indicated that 
she desired to have a local hearing with VA regional office 
hearing officer and, if her claim was not granted, a hearing 
before a Member of the Board at the local VA office.  In a 
statement dated in July 2002, the appellant's representative 
noted that the appellant's contentions on the appellate 
issues would be further advanced at the requested hearing 
before a Member of the Board.

A Travel Board hearing has not yet been scheduled, and the 
claims file contains no subsequent statement from the 
appellant withdrawing her outstanding request for a Travel 
Board hearing.  Therefore, in order to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for the following action:

The RO should take the necessary steps to 
schedule the appellant for a Travel Board 
hearing at the earliest available 
opportunity.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



